Citation Nr: 1442422	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a stomach hernia, to include a ventricle hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to April 1990 and March 2003 to May 2004.  The Veteran also had approximately 19 years of service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2010, the Board remanded the above issues for additional development.

As to the claim for an initial compensable evaluation for bilateral hearing loss, this issue was originally characterized as a claim for a compensable evaluation for left ear hearing loss.  However, in a March 2012 rating decision, the RO implemented the November 2010 Board decision granting service connection for right ear hearing loss, effective from May 25, 2004.  Therefore, since hearing loss is rated based on the loss experienced in both the right and left ears, the Board has recharacterized this rating issue as it appears on the first page of this decision because the original claim for a compensable rating for left ear hearing loss is inextricably intertwined with the rating for the newly service-connected right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

As to the claim of service connection for a stomach hernia, given the Veteran's statements in support this claim as well as the pleadings from his representative, the Board has recharacterized this issue to include a ventricle hernia so as to best reflect his intent when filing the current claim.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The claim of service connection for a stomach hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times during the pendency of the appeal, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than I in the right ear and I in the left ear.


CONCLUSION OF LAW

At all times during the pendency of the appeal, the Veteran does not meet the criteria for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

In this regard, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Furthermore, even if the VA had a duty to provide 38 U.S.C.A. § 5103(a) notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, reserve component records, records from the Social Security Administration (SSA), and his records from the Tuscaloosa, Birmingham, and Jasper VA Medical Centers, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, the November 2010 Board remand directed the AOJ to obtain and associate with the claims file any outstanding service records, including any additional records held by his reserve component.  The post-remand record shows that the Veteran's reserve component mailed VA all of its records in December 2011.  Additionally, the National Personnel Records Center (NPRC) notified VA that it had no additional records of the Veteran in November 2011 and again in March 2014.  Moreover, the post-remand record shows that VA notified the Veteran in November 2011 and March 2014 that no additional records were obtainable.  Therefore, the Board finds that VA adjudication of this appeal may go forward without an additional request for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record shows that the Veteran was afforded VA examinations in October 2009, November 2010, and May 2012.  The Board finds that these examinations are adequate to adjudicate the claim, and as to the post-Remand VA examination substantially complies with the Remand, because after a review of the record on appeal and an in-depth examination of the claimant the examiners thereafter provided a medical opinion as to the severity of the disability and a rationale for the opinion that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra.  The Board also finds the VA examinations adequate to adjudicate the claims because the May 2012 VA examiner specifically provided an opinion as to the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran's asserts that his hearing loss is manifested by adverse symptomatology that warrants a compensable rating.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Id.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran bilateral hearing loss is rated as non compensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

In this regard, a review of the record on appeal reveals that the Veteran underwent a number of audiological examinations in addition to the October 2009, November 2010, and May 2012 VA audiological examinations.  See, e.g., service, reserve component, or VA audiological examinations dated in July 1985, November 1986, June 1989, September 1989, March 1990, September 1990, March 1995, October 2004, December 2004, January 2005, March 2009, April 2009.  However, the Board finds that only the VA audiological examinations can be used when evaluating the severity of his disability because none of these other audiological examinations contain controlled speech discrimination (Maryland CNC) opinions and therefore they do not allow the Board to rate the claimant's disability under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

With the above criteria in mind, the Board notes that at the October 2009 VA examination the Veteran had puretone thresholds of 5, 5, 5, and 35 decibels in the right ear and puretone thresholds of 5, 10, 20, and 60 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 13 decibels in the right ear and 24 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.

At the subsequent November 2010 VA examination, the Veteran had puretone thresholds 0, 0, 5, and 40 decibels in the right ear and puretone thresholds of 5, 10, 20, and 60 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 11 decibels in the right ear and 23 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.

At the last VA examination in May 2012, the Veteran had puretone thresholds of 0, 0, 0, and 35 decibels in the right ear and puretone thresholds of 0, 0, 15, and 45 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 9 decibels in the right ear and 15 decibels in the left ear.  Speech recognition ability was I percent in the right ear and I percent in the left ear.  As to Veteran's bilateral hearing loss and its' impact on his ordinary conditions of daily life, this examiner opined that it had none.

The Board also notes that VA treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, nothing in this treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of I and the left ear hearing loss, at its worst, is assigned a numeric designation of I.  These test scores do not show that the Veteran met the criteria for a compensable rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for an initial compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(a), at none of the above examinations did the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(b), while the Veteran had thresholds of 30 decibels or less at 1,000 Hz at all of the above VA examinations, he never had thresholds of 70 decibels or more at 2,000 Hz at any of the above examinations.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that the above disability resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the May 2012 VA examiner opined that the Veteran's hearing loss did not have an adverse impact on his ordinary conditions of daily life including on his ability to work.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at all times during the pendency of the appeal.  Hart, supra.

In reaching the above conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, since this Veteran's has already been granted a total rating based on individual unemployability (TDIU) since 2009, the Board finds that nothing in Johnson changes the above reasoning.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a compensable rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because he has never claimed that his bilateral hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.


REMAND

As to the claim of service connection for a stomach hernia to include a ventricle hernia, the Board remanded this issue in November 2010 to obtain a medical opinion as to the origins of any current disability.  However, while the post-remand record shows that a medical opinion was obtained in May 2012, the Board does not find the opinion adequate.  

In this regard, the Board finds, as also argued by the Veteran's representative in its July 2012 Brief, that the examination is inadequate because the examiner did not cite too nor discuss the May 2005 VA examination which diagnosed a ventral hernia shortly after the claimant's separation from his second period of active duty in May 2004.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Likewise, the Board does not find the May 2005 VA examination adequate because the examiner also did not cite too nor discuss the three other treatment records that noted the Veteran's stomach/ventricle hernia (see VA treatment records dated in April 2005; private treatment record dated in December 2006; and reserve component examination dated in April 2009); instead, the examiner just report that the record only noted a problem with a stomach/ventricle hernia on one occasion.  Id.  

Therefore, the Board finds that a remand to obtain an addendum to the May 2012 VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

While the appeal is in Remand status any outstanding medical records of the Veteran, including his post-November 2011 treatment records from the Tuscaloosa VA Medical Center and post-September 2011 treatment records from the Birmingham VA Medical Center as well as any outstanding relevant private treatment records, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service stomach/ventricle hernia and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding relevant private treatment. 

3.  Physically or electronically associated with the claims file all of the Veteran's post-November 2011 treatment records from the Tuscaloosa VA Medical Center and post-September 2011 treatment records from the Birmingham VA Medical Center.

4.  After undertaking the above development to the extent possible, obtain an addendum to the May 2012 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the Veteran's stomach/ventral hernia, even if resolved at the time of the examination, was caused by his military service, to include all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA)?

(b) If the Veteran's stomach/ventral hernia, even if resolved at the time of the examination, pre-existed any period of active duty, the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened not due its natural progression) by that period of active duty, ACDUTRA, or INACDUTRA?

In providing the requested opinions, the examiner is advised that VA's requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the VA examiner is obligated to provide an opinion as to the relationship, if any, between any stomach/ventral hernias that the Veteran was diagnosed with during the pendency of the appeal even if the disability resolved by the time of the examination.

In providing the requested opinions the examiner should specifically comment on the May 2005 VA examination, the April 2005 VA treatment record, the December 2006 private treatment record, and the April 2009 reserve component examination that all appeared to diagnose the Veteran with a stomach/ventral hernia.

In providing the requested opinions, the examiner should take into account the Veteran's competent claims regarding having observable symptoms of this disability on and since service even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the April 2014 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


